DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s response dated 08/25/2021 is acknowledged.
Upon further review and consideration of applicant’s arguments, the restriction set forth in the action dated 06/25/2021 has been withdrawn.  Claims 1-20 are to be examined. 
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claims 1, 17, and 20.  The closest prior art for claims 1 and 17 is Aniolek et al. (US 2007/0231533 A1) [IDS dated 05/07/2020].  While Aniolek teaches a radial cell ceramic honeycomb, Aniolek fails to teach or suggest the transition structure including the first inclined web and the second inclined web as required of claim 1 and claim 17 [Abstract, 0024, Figs. 3-4, 7].  The closest prior art to claim 20 is Beall et al. (US 2018/0326343 A1), herein Beall.  While Beall teaches a honeycomb extrusion die configured to create a radial honeycomb body [0022, Figs. 8A-8C], Beall fails to teach or suggest that the body includes the transition structure including the first .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/ELIZABETH COLLISTER/Examiner, Art Unit 1784